United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 14-3436
                        ___________________________

                               Earl William Freeman

                       lllllllllllllllllllllPetitioner - Appellant

                                           v.

                             United States of America

                       lllllllllllllllllllllRespondent - Appellee
                                       ____________

                     Appeal from United States District Court
                  for the Southern District of Iowa - Des Moines
                                  ____________

                             Submitted: May 18, 2015
                               Filed: June 1, 2015
                                 [Unpublished]
                                 ____________

Before WOLLMAN, LOKEN, and BENTON, Circuit Judges.
                         ____________

PER CURIAM.

      Earl William Freeman appeals after the district court1 denied his 28 U.S.C.
§ 2255 motion and granted a certificate of appealability. After careful review, this

      1
       The Honorable Robert W. Pratt, United States District Judge for the Southern
District of Iowa.
court affirms. See United States v. Luke, 686 F.3d 600, 604 (8th Cir. 2012) (standard
of review).

       In March 2011, Freeman pled guilty to conspiring to manufacture and
distribute methamphetamine. He was sentenced to 240 months in prison in May
2012. In April 2013, he filed a section 2255 motion, in which he alleged that his trial
counsel was ineffective for failing to file a motion to suppress evidence. Relying on
United States v. Jones, 132 S. Ct. 945, 949 (2012), he argued that officers violated the
Fourth Amendment by attaching a global positioning system (GPS) device to his
vehicle without a search warrant and by monitoring his movements in the days
preceding his March 2010 arrest.

       This court concludes Freeman failed to show deficient performance by counsel
or prejudice, because he did not show that the evidence would have been suppressed.
See Kimmelman v. Morrison, 477 U.S. 365, 375 (1986) (where ineffective-assistance
allegation is that counsel failed to competently litigate Fourth Amendment claim,
petitioner must demonstrate prejudice by proving that Fourth Amendment claim is
meritorious and that there is reasonable probability that verdict would have been
different absent excludable evidence); Strickland v. Washington, 466 U.S. 668, 687-
88, 694 (1984) (to establish ineffective assistance, petitioner must show deficient
performance and prejudice); Anderson v. United States, 762 F.3d 787, 794 (8th Cir.
2014) (counsel is not ineffective for failing to pursue suppression motion that he
reasonably believes would be futile). At the time of the officers’ conduct, they
reasonably could have relied on United States v. Knotts, 460 U.S. 276 (1983), and
United States v. Karo, 468 U.S. 705 (1984), as binding precedent permitting the use
of a GPS tracking device on a suspect’s vehicle without a warrant. See Davis v.
United States, 131 S. Ct. 2419, 2423-24, 2434 (2011) (search conducted in
objectively reasonable reliance on binding appellate precedent—which is later
overruled— is not subject to exclusionary rule); United States v. Robinson, 781 F.3d
453, 458-60 & n.2 (8th Cir. 2015) (applying Davis good-faith exception to officers’

                                          -2-
use of GPS tracking device on suspect’s vehicle for 2 months without search warrant,
because officers in January 2010 could have reasonably relied on Knotts and Karo as
binding appellate precedent permitting warrantless GPS use); see also Karo, 468 U.S.
at 712-13 (finding constitutional officers’ installation of beeper inside can transferred
to target); Knotts, 460 U.S. at 281-82, 285 (finding no Fourth Amendment violation
in monitoring vehicle with tracking beeper when surveillance amounted principally
to following vehicle on public streets; person traveling in vehicle on public
thoroughfares has no reasonable expectation of privacy in his movements from one
place to another). Contrary to Freeman’s argument, Iowa state law does not alter the
analysis. See United States v. Barraza-Maldonado, 732 F.3d 865, 869 (8th Cir. 2013)
(whether state law required officers to obtain court order authorizing GPS monitoring
of vehicle is irrelevant, as legality of search and seizure in federal prosecution is
governed solely by Fourth Amendment principles).

      The judgment is affirmed.
                     ______________________________




                                          -3-